Citation Nr: 1222527	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals, stress fracture, right femur. 

2.  Service connection for residuals, stress fracture, right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board is reopening the Veteran's claim for service connection for a right femur condition. The underlying claim on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. Through an April 1999 decision, the RO denied the Veteran's original claim for service connection for residuals of a right femur stress fracture. He did not appeal therefrom.

2. By a June 2003 rating decision, the RO denied a petition to reopen the previously denied claim for service connection. The Veteran again did not appeal therefrom.

3. Since the time of the June 2003 rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.


CONCLUSIONS OF LAW

1. The RO's July 2003 decision denying a petition to reopen service connection for residuals of a right femur stress fracture became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).
2. New and material evidence has been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

The Board is reopening the issue of service connection for residuals of a right femur stress fracture, and then remanding the underlying issue on the merits. Hence,             a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Petition to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Through an April 1999 rating decision, the RO initially denied service connection for residuals of a right femur stress fracture, citing the fact that there was no record of treatment in service for stress fracture. Essentially, this identified a deficient element of a precipitating in-service injury. Apart from this, the RO further observed that the Veteran did not provide or identify any objective evidence that stress fracture of the femur or residual therefrom was now present. By this second observation, the RO denoted lack of the element of a current claimed disability.     In sum then, there was no current disability, as well as no indication of in-service injury. On these dual grounds, the RO denied service connection. The Veteran        did not file a timely Notice of Disagreement (NOD) of this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R.                  §§ 3.104(a), 20.200, 20.201.

A June 2003 rating decision denied a petition to reopen service connection for a right femur stress fracture, basically on the grounds that no new evidence had been submitted. Once again, the Veteran did not appeal the RO's decision, and it became final on the merits. 

Regarding the claimed disability, the Board will consider the evidence of record since the June 2003 rating decision, as this constituted the last final denial of a petition to reopen the claim. See Juarez v. Peake, 21 Vet. App. 537, 542 (2008)       (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As mentioned, the original basis of the RO's denial consisted of both the lack of an actual right hip disability, and the lack of evidence linking said condition to military service. The June 2003 RO rating decision denying the Veteran's first petition to reopen ostensibly incorporated this decisional rationale. Indeed, any competent evidence now substantiating either element -- a current right hip disability, or a medical nexus to military service -- would present a basis to reopen the Veteran's claim.

Based on the evidence at hand since the June 2003 RO rating decision last adjudicating a petition to reopen, there is now at least some evidence substantiating the likelihood of a present disability. The VA outpatient treatment records dated from 2004, while not a contemporaneous portrayal of the Veteran's condition, nonetheless indicate a pattern of chronic right hip pain, including documentation of an assessment of questionable mild osteoarthritis of the hip. These findings present competent evidence indicative of a current disability, which in itself is a crucial element to establish any claim for service connection. See Moore v. Nicholson,         21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

This evidence of actual disability was not available at the time of the prior           June 2003 RO rating decision, and is therefore new. It is moreover, material evidence for the reasons stated. Consequently, the Board finds that new and material evidence has been presented to reopen the Veteran's claim. See 38 C.F.R.  § 3.156(a). A final decision on the matter of service connection for a right hip condition is deferred, however, pending completion of the development being requested below. 


ORDER

New and material evidence having been received, the claim for service connection for residuals of a right femur fracture is reopened; the appeal to this extent only is granted.



REMAND

Following the reopening of the Veteran's claim for service connection for a residuals, stress fracture, right femur, the Board remands the underlying claim on the merits to the RO for de novo consideration, as well as further evidentiary development.

The Veteran's service treatment records (STRs) to date do not include any mention of a right hip fracture. However, the Veteran maintains that he sustained a stress fracture in the right femur during basic training in the U.S. Marine Corps while at Parris Island. He states that the incident occurred in July or August 1988, and that he received treatment at Beaufort Naval Hospital. Based on these assertions, there is a reasonable possibility that medical records exist of the injury the Veteran has described, and therefore a records search should be conducted on his behalf.        See 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should contact Naval Hospital Beaufort in Beaufort, South Carolina and request copies of the Veteran's treatment for a right femur stress fracture in July or August of 1988. Then associate all records received with the Veteran's claims file. 

2. The RO/AMC should request that the Veteran provide the names and addresses of all medical care providers who treated him for a right hip condition since discharge from military service. After securing the necessary release(s), the RO/AMC should obtain any outstanding records for inclusion in the claims file. 

3. Provided that any documentation of a right femur stress fracture from during military service, or within      a few years thereafter is received, then schedule                the Veteran for a VA medical examination to determine whether he has a current right hip disability that is at least as likely as not (50 percent or greater probability) associated with his active military service.

4. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim for service connection for residuals of a right femur stress fracture based upon all additional evidence received.              If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


